                     UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

                      CIVIL ACTION NO. 19-11470-RGS

                              LAUREN GREENE

                                        v.

  MASSACHUSETTS GENERAL HOSPITAL, SALEM NORTHSHORE
MEDICAL, JESSICA RANFORD, HARVARD MCLEAN HOSPITAL, SEAN
  MCGUIGAN, MENTAL HEALTH LEGAL ADVISORS COMMITTEE,
DOCTOR ZAINA CHEMALI, JUDGE WILLIAM FITZPATRICK, STATE OF
MASSACHUSETTS BOARD HEALTH, and GOVERNOR CHARLES BAKER

                                     ORDER

                              November 18, 2019

      Now before the Court is pro se plaintiff Lauren Greene’s Application to

Proceed in District Court Without Prepaying Fees or Costs (“Application”).

On August 16, 2019, this action was dismissed without prejudice pursuant to

Fed. R. Civ. P. 41(b) for plaintiff’s failure to prosecute.

      The Court cannot entertain Greene’s Application because this case is

closed. Because Greene indicates that she is now at McLean Hospital, the

Clerk shall send a copy of this Order to Greene c/o McLean Hospital, 115 Mill

Street, Belmont, MA 02478.

                                      SO ORDERED.

                                      /s/Richard G. Stearns
                                      UNITED STATES DISTRICT JUDGE
